Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-13-00042-CR

                                            Leisa PHILLIPS,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR0193W
                              Honorable Melisa Skinner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: March 13, 2013

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal” and “defendant has waived the

right of appeal.” See TEX. R. APP. P. 25.2(a)(2). The clerk’s record contains a written plea

bargain agreement, and the punishment assessed did not exceed the punishment recommended

by the State and agreed to by the defendant; therefore, the trial court’s certification accurately

reflects that defendant’s case is a plea bargain case and he does not have a right of appeal. See

TEX. R. APP. P. 25.2(a)(2).         Rule 25.2(d) provides, “The appeal must be dismissed if a
                                                                                    04-13-00042-CR


certification that shows the defendant has the right of appeal has not been made part of the record

under these rules.” TEX. R. APP. P. 25.2(d). Accordingly, on January 29, 2013, this court issued

an order stating this appeal would be dismissed pursuant to Rule 25.2(d) unless an amended trial

court certification that shows defendant has the right of appeal was made part of the appellate

record. See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R.

APP. P. 25.2(d); 37.1. No amended trial court certification has been filed; therefore, this appeal

is dismissed.


                                                     PER CURIAM


Do not publish




                                               -2-